DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 04, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment:
Claims 14-20 are newly added; and thus,
Claims 1-20 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-20 are objected to because of the following informalities:  
Claim 1, in line 1, “Method” should be changed to --A method--
Claim 1, in line 9, --wherein-- should be inserted after “functionality;”
Claim 1, in line 11, --and--should be inserted after “mask;”
Claims 2-12, in line 1, “Method” should be changed to --The method--
Claim 13, in line 3, “a method” should be changed to --the method--
--
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
Method for managing a light pattern provided by an automotive lighting device … comprising … “if the light pattern management functionality is activated, using an image provided by an image sensor in real time to decide the location of a mask; if the light pattern management functionality is activated, calculating an optimum light pattern for the mask and modifying the original light pattern including the mask with the optimum light pattern”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-20 would be allowable as being dependent on claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Bleiner – US 6,733,134

Prior art Abari et al. – US 2019/0361100
Prior art Park et al. – US 2018/0297511
Prior art Ishio – US 2016/0313447
Prior art Lee – US 2015/0124465
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 19, 2021